Citation Nr: 0732045	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  06-23 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from November 1966 to November 1970, to include combat 
service in Vietnam, and in the United States Air Force from 
November 1972 to November 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon. 

The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in May 2007.  A transcript is 
associated with the claims folder.  


FINDINGS OF FACT

1.  The veteran's service connected PTSD is symptomatic, to 
include panic attacks, memory impairment, nightmares and a 
general anxiety in social settings but such is not consistent 
with more than occupational and social impairment with a 
reduced reliability and productivity; the most recent GAF 
score was 54 and his PTSD is not productive of occupational 
and social impairment, with deficiencies in most areas.

2.  The veteran engaged in combat with the enemy and was 
exposed to excessive noise as a result; however, a recent 
audiological examination does not show a current hearing loss 
disability in his right ear, there is no medical evidence of 
a hearing loss disability in his left ear during service or 
for many years thereafter and the only competent opinion that 
addresses whether there is a nexus between such hearing loss 
and service, to include acoustic trauma, weighs against the 
contended causal relationship.  
CONCLUSIONS OF LAW

1.  The criteria for an initial or staged rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & supp. 2007); 38 C.F.R. §§  
3.102, 3.159, 4.130, Diagnostic Code 9411 (2007). 

2.  Bilateral hearing loss was not incurred or aggravated 
during active service, nor may sensori-neural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a February 2004 letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran was not notified by a specific 
letter on what information was needed to show entitlement to 
an increased rating for his PTSD.  However, by the nature of 
the contentions made on behalf of and by the veteran, to 
include the description of symptoms and the assertion that 
his PTSD is more disabling than currently evaluated, has 
demonstrated knowledge of what is required to substantiate a 
claim for a higher initial rating.  Furthermore, a 
supplemental statement of the case (SSOC) was issued June 
2006, which detailed the requirements for a higher evaluation 
and re-adjudicated the veteran's claim.  

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claims be granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  VA did not, however, provide such 
notice to the veteran prior to the RO decision that is the 
subject of this appeal.  However, the RO cured this defect by 
a re-adjudication of the claims in the June 2006 SSOC noted 
above.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and re-adjudicating the claim in 
the form of an SOC to cure timing of notification defect).  

To the extent that the timing deficiency with regard to the 
Dingess requirements raises a presumption of prejudice, 
besides the re-adjudication of the claims after Dingess 
notice was provided as noted above, such defect would not 
have operated to alter the outcome in the instant case where 
the preponderance of the evidence is against the veteran's 
claims.  That is, the timing defect did not affect the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (recognizing that 
"a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice and thus, the presumption of prejudice 
is rebutted).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran, to include a comprehensive examination to evaluate 
the disability at issue and a competent opinion addressing 
the question of service connection following a review of the 
record and supported by a rationale.  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Increased Rating (General)

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim arising from an initial grant of service 
connection, it is not the present levels of disability which 
are of primary importance.  Rather, the entire period, (from 
the filing of the claim forward) is to be considered to 
ensure that consideration is given to the possibility of 
"staged ratings"; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Legal Criteria-Increased Rating (PTSD)

Diagnostic Code 9411 addresses PTSD.  Under that code, 
evaluations may be assigned ranging between 0 and 100 
percent.  The veteran is currently assigned a 30 percent 
disability rating.  This evaluation is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when PTSD causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A maximum 100 percent rating is assigned for PTSD that causes 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 61 to 70 indicates some 
mild symptoms, (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships. A GAF from 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with co-workers).  A GAF of 41 
to 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Legal Criteria-Service Connection 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With a chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In addition, certain chronic diseases, including an organic 
disease of the nervous system (to include sensorineural 
hearing loss), may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Analysis-Initial Rating Increase, PTSD

The RO granted service connection and a 50 percent rating for 
PTSD in an April 2004 rating decision.  The veteran contends, 
in essence, that his PTSD symptoms are more severe than that 
contemplated by his current rating of 50 percent.  

The veteran has actively been involved in both individual and 
group therapy to treat the symptoms of his PTSD.  The 
disorder had origins with service in combat, and the veteran 
is frequently troubled by intrusive memories of his time in 
Vietnam.  Specifically, the veteran reports having "survivor 
guilt," as several of his close service comrades did not 
survive the war in Vietnam.  During a February 2004 VA 
psychological examination, the veteran reported that he 
experienced nightmares several times a week, with 
difficulties in getting a full night's rest.  He reported 
restlessness in his sleep, with involuntary violent movements 
being noticed by his spouse.  The veteran stated that he felt 
uncomfortable in social groups, and that he had to leave an 
organized sportsman's event due to feeling overwhelmed.  
Additionally, there was a reported desire to be near an exit 
when the veteran was in a crowd, and he stated that he will 
often align himself near a door.  

The mental status examination revealed significant 
difficulties with concentration and memory.  Judgment was 
found to be impaired, but the veteran was listed as having 
excellent abstract thinking skills.  The Global Assessment of 
Functioning (GAF) score was 54, and the examiner noted 
"moderate symptoms with occupational functioning, mild 
difficulties with family, [and] moderate problems interacting 
with [the] social environment."  Socially, the veteran 
reported having two close friends in addition to his spouse.  
He also gave a history of alcohol abuse.  

In applying the General Formula under Code 9411, the Board 
finds that the veteran's symptoms more nearly approximate 
reduced reliability and productivity, requiring him to work 
in a solitary environment.  He has a documented history of 
panic attacks, with symptoms of disturbing and intrusive 
thoughts occurring several times a week, along with a 
depressed and flattened mood.  The veteran has also referred 
to thoughts of suicide, albeit without a specific plan.  He 
testified at his May 2007 Travel Board Hearing that his 
desire was not necessarily to die (although this was 
mentioned), but rather, to "just go away."  On the other 
hand, psychiatric evaluation has shown that the veteran has 
an "exceptional" ability to perform abstract reasoning, has 
appropriate hygiene, and has not manifested hallucinatory or 
delusional behavior.  While there is noted discomfort in 
social situations, it is apparent that he interacts with 
others and is able to maintain friendships and a marital 
relationship.  There is no spatial disorientation, and the 
veteran is not outwardly violent or unable to control 
impulses.  He has been assessed as having moderate 
symptomatology, which is consistent with his most recent GAF 
score of 54.  Carpenter, supra.  The latter finding, while 
not determinative, is particularly relevant as it reflects 
the veteran's overall psychiatric disability picture based 
upon a detailed history and thorough mental status 
examination.  Simply put, an assessment of moderate 
symptomatology and a GAF score of 54 do not support a rating 
in excess of 50 percent.  38 U.S.C.A. § 4.130; Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994); 
Richard, supra; Carpenter, supra.

In view of the foregoing, the Board finds that, while the 
veteran's service connected PTSD is symptomatic, his overall 
psychiatric disability picture is not consistent with more 
than occupational and social impairment with a reduced 
reliability and productivity within the meaning of 38 C.F.R. 
§ 4.130.  The relevant evidence of record does not show 
occupational and social impairment, with deficiencies in most 
areas.  Accordingly, an initial or staged rating in excess of 
50 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

The preponderance of the evidence is against the veteran's 
claim for an initial or staged rating in excess of 50 percent 
for PTSD.  Thus, the benefit of the doubt doctrine is not for 
application and the claim for a higher initial or staged 
rating for PTSD must be denied.  38 U.S.C.A. § 5107(b); see 
also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board also finds that there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the veteran's PTSD, which would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The current 50 percent evaluation takes into account 
significant industrial impairment.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Analysis-Service Connection, Bilateral Hearing Loss

The veteran contends that his current bilateral hearing loss 
is due to excessive noise exposure experienced during his 
periods of active duty with the U.S. Marine Corps and Air 
Force.   

The veteran's service medical records reveal audiometric 
abnormalities in the 6000 Hz frequency level.  There is, in 
addition, a documented history of significant in-service 
noise exposure.  Specifically, the veteran was awarded the 
Combat Action Ribbon (CAR) during his service in the Marines, 
which undoubtedly resulted in exposure to excessive noise 
from weaponry fire.  The veteran was also an aircraft 
mechanic in the Air Force where his duties required him to be 
in proximity to jet engine noises without the benefit of 
hearing protection.  While in-service audiogram findings do 
not show a hearing loss disability as defined by the 
applicable regulation, 38 C.F.R. § 3.385, service connection 
can be established if medical evidence shows it is actually 
due to incidents during service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).   

Given the undisputed history of in-service acoustic trauma 
associated with the veteran's combat duty in Vietnam and 
subsequent duties in the Air Force, he was afforded a 
comprehensive VA audiological examination to determine the 
nature and etiology of any current hearing loss disability 
that may be present.  The associated report, dated in March 
2004, diagnosed the veteran with hearing loss in the left 
ear; however, the right ear was essentially normal.  The 
claims file was reviewed, and the examiner opined that the 
hearing loss that was present could not be related to 
military service since the in-service audiometric tests were 
within normal limits.  There is no contrary opinion of 
record.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for hearing loss.  

The Board is cognizant of its duty to apply the benefit of 
the doubt in favor of the veteran when there is a relative 
balance of positive and negative evidence on an outstanding 
issue.  This duty is not applicable in the current instance 
as the preponderance of the evidence is against the veteran's 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).












ORDER

Entitlement to an initial or staged disability rating in 
excess of 50 percent for PTSD is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)






 Department of Veterans Affairs


